Citation Nr: 0733926	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-04 031	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

3.  Entitlement to service connection for a claimed hearing 
loss.  

4.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1966 to 
June 1969.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2006 to the agency of original 
jurisdiction (AOJ) for a personal hearing.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2007, and a 
transcript of the hearing is of record.  

The issues of service connection for a gastrointestinal 
disorder, hearing loss and tinnitus  are being remanded to 
the AOJ via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to back disorder in service or for many 
years thereafter.  

2.  The veteran currently is not shown to have any low back 
condition due to any event or incident of his active service.  



CONCLUSION OF LAW

The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June and September 2003, the AOJ sent the veteran a letter 
in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the AOJ, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue adjudicated below, none is 
needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issue of service connection 
for low back disability.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his September 2007 personal hearing at the AOJ.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records, including his January 
1969 discharge medical history and examination reports, do 
not reveal any complaints or findings of a low back disorder.  

The initial post-service medical evidence on file of a low 
back problem deal with VA treatment in January 2004 when the 
veteran complained of back pain and the diagnosis was back 
pain, rule out arthritis/rheumatoid arthritis/ degenerative 
disc disease.  

Although the veteran asserted at his recent hearing that he 
injured his low back in an automobile accident in service, 
there is no notation of this in service, including on 
discharge examination in January 1969.  The veteran also 
noted that certain postservice treatment records were not 
available because the doctor had died and his records could 
not be obtained.  

As such, there is no showing of a back disorder in service or 
for many years thereafter.  No competent evidence has been 
submitted to support the veteran's lay assertions of having 
had a low back condition since service.  

Consequently, as all of the elements needed to establish 
service connection have not been shown as to this matter, the 
claim of service connection for a low back disorder must be 
denied.  

Due consideration has been given to the lay statement and 
hearing testimony in this case.  Although he can provide 
competent evidence as to his own personal observations, the 
veteran cannot provide competent evidence to establish the 
etiology of any current diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a low back disorder is denied.  



REMAND

The service medical records reveal that the veteran 
complained in November 1966 of vomiting and abdominal cramps.  
He complained in September 1967 of a sharp pain in his right 
side without apparent cause, and an examination revealed 
slight tenderness in the right upper quadrant.  

The service personnel records indicate that he underwent 
basic combat training in March 1966.  In June 1967, he had a 
mild infection of the outer left ear canal.  

The recent VA treatment records reveal findings of a possible 
hearing loss, and a stomach ulcer was diagnosed in January 
2004.  

The veteran testified at his hearing that he was exposed to 
acoustic trauma in service that caused his current hearing 
loss and tinnitus and incurred food poisoning in service.  

However, the veteran has not been afforded a VA examination 
to date to ascertain the nature and likely etiology of his 
claimed gastrointestinal disability, hearing loss and 
tinnitus.  Thus, the Board finds that such an examination is 
"necessary under 38 U.S.C.A. § 5103A.  

Recently, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  

The Court further held that types of evidence that "indicate" 
a current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the issues of service connection for 
gastrointestinal disability, hearing loss, and tinnitus are 
REMANDED to the AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
gastrointestinal disability, hearing 
loss, and/or tinnitus.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  Then, the AOJ should schedule the 
veteran for a VA examination to 
determine the current nature and likely 
etiology of the claimed gastrointestinal 
disorder.  The claims folder must be 
made available to the examiner in 
conjunction with this examination.   The 
examination report must reflect review 
of pertinent material in the claims 
folder.  The examiner should provide an 
opinion whether it is at least as likely 
as not (50 percent or greater 
likelihood) that the veteran has a 
gastrointestinal disability that had its 
clinical onset during his period of 
active service.  All findings should be 
reported in detail.  A complete 
rationale for all opinions must be 
provided.  

3.  The AOJ should also schedule the 
veteran for a VA audiological examination 
to determine the nature and likely 
etiology of the claimed hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a hearing loss disability 
and/or tinnitus that had its clinical 
onset during his period of active 
service.  All findings should be reported 
in detail.  A complete rationale for all 
opinions must be provided.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  In the event 
that the veteran does not report for 
either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claims for service 
connection for gastrointestinal 
disability, hearing loss, and tinnitus, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent law and regulations.  The 
veteran and his representative should 
then be given an appropriate opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


